The defendant’s petition for certification for appeal from the Appellate Court, 46 Conn. App. 616 (AC 15773), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the legislative classification of larceny in the second degree, in violation of General Statutes § 53a-123 (a) (3), as a *944class C felony, and robbery in the third degree, in violation of General Statutes § 53a-133, as a class D felony does not violate the defendant’s right to equal protection of the laws under the federal or state constitution?”
The Supreme Court docket number is SC 15816.
William J. Shea, in support of the petition.
Michael E. O’Hare, deputy assistant state’s attorney, in opposition.
Decided November 6, 1997